Citation Nr: 1206296	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-16 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to December 1978.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for sinusitis, and assigned a 10 percent disability rating. The Veteran has since relocated, and his case is being handled through the RO in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that the manifestations of his sinusitis warrant a rating higher than 10 percent. The Veteran's sinusitis has been evaluated under the VA Rating Schedule, specifically, under 38 C.F.R. § 4.97, Diagnostic Code 6513 (2011). Under that code, the ratings for sinusitis vary depending on such factors as the number of incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or the number of non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. The Veteran has reported that he receives treatment for his sinusitis at VA facilities. The claims file contains records of VA treatment for sinusitis and other conditions dated through June 2008. In October 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge. The Veteran reported that his sinusitis had worsened. He described frequency and duration of sinusitis episodes, and duration of antibiotic treatment, greater than is shown in the treatment and examination records in the file. The Board will remand the case to obtain more recent treatment records. In addition, the Board notes that the most recent VA 

medical examination addressing the Veteran's sinusitis was performed in June 2006. On remand, the Veteran should undergo a new VA examination to provide additional evidence of the current manifestations of his sinusitis.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all outpatient and inpatient treatment of the Veteran from January 2008 forward at the Charlotte, North Carolina VA Community Based Outpatient Clinic, and the Salisbury, North Carolina, VA Medical Center. Associate the records with the Veteran's claims file.

2. Schedule the Veteran for a VA otolaryngology examination to determine the current manifestations of his sinusitis. Provide the Veteran's claims file to the examiner for review. The examination report should include detailed findings and history, including the current existence and extent of any headaches, pain, sinus tenderness, purulent discharge, or crusting; the number and duration of periods of antibiotic treatment over the preceding year; and the number and duration of symptomatic episodes of sinusitis over the preceding year.

3. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


